TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00240-CV



                 In re Lisa Laser USA, Inc. and Lisa Laser Products, OHG.


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              We grant the real party in interest’s motion to strike, and we deny the petition for writ

of mandamus. See Tex. R. App. P. 52.3, 52.7, 52.8(a). The stay order issued April 30, 2009,

is lifted.




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Chief Justice Jones, Justices Patterson and Henson

Filed: May 15, 2009